Title: Thomas Jefferson to James Savage, 9 February 1815
From: Jefferson, Thomas
To: Savage, James


          Sir Monticello  Feb. 9. 15.
          I thank you for the volume of American State papers you have been so kind as to send me. the Collection certainly will be a very useful one. the messages of the Presidents giving to Congress a state of the nation regularly once a year, with the documents supporting it, does do in fact amount to a history of the nation, with the advantage of being authentic. the message of Dec. 6. 1805. was not printed at the time because it was confidential, which was the case also of some of the documents particularly the letters of our ministers. nor am I quite certain that the National Intelligencer always published all the documents. they might sometimes perhaps omit those they thought uninteresting. the loose sheets printed daily for the use of the members would be most to be depended on, if a copy has been preserved by any of your members. Accept the assurances of my great respect.
          Th Jefferson
        